Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 1 of 25 Page ID #860




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


MICHAEL THOMPSON,                                        )
                                                         )
        Plaintiff,                                       )
                                                         )
 v.                                                      )     Case No. 3:18-CV-1495-GCS
                                                         )
 WEXFORD HEALTH SOURCES, INC.,                           )
 DR. STEPHEN RITZ, JOHN TROST,                           )
 and FRANK LAWRENCE,                                     )
                                                         )
         Defendants.1                                    )



                                 MEMORANDUM and ORDER


SISON, Magistrate Judge:

                                INTRODUCTION AND BACKGROUND

        Pending before the Court are Defendants’ motions for summary judgment. (Doc.

106, 110). 2 As of this date, Thompson only responded to the motion for summary

judgment filed by Defendants Trost, Ritz, and Wexford Health Sources, Inc. (“Wexford”).

Based on the reasons delineated below, the Court GRANTS the motion for summary



1        Jacqueline Lashbrook is no longer the Warden of Menard. Frank Lawrence is currently the Acting
Warden of Menard. Pursuant to Federal Rule of Civil Procedure 25(d), Frank Lawrence is substituted in
place of Jacqueline Lashbrook.

2        Pursuant to Federal Rule of Civil Procedure 56, Timms v. Frank, 953 F.2d 281 (7th Cir. 1992) and
Lewis v. Faulkner, 689 F.2d 100 (7th Cir. 1982), Defendants filed the required notice informing Thompson
of the consequences of failing to respond to the motions for summary judgment. (Doc. 108, 112).


                                              Page 1 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 2 of 25 Page ID #861




judgment filed by Trost, Ritz and Wexford and FINDS as moot Lawrence’s motion for

summary judgment.

       Plaintiff Michael Thompson, an inmate in Menard Correctional Center (“Menard”)

brought this action for deprivations of his constitutional rights pursuant to 42 U.S.C. §

1983. Thompson contends officials at Menard were deliberately indifferent to his serious

medical condition (Crohn’s disease). The following allegations are taken from

Thompson’s complaint. Thompson arrived at Menard in November 2008. (Doc. 1, p. 2).

He informed medical staff he suffered from Crohn’s disease and took medication for the

disease. Id. Thompson explained that one of his medications, Remicade, was critical for

controlling the flare-ups associated with his condition and preventing his disease from

escalating. Id. Medical staff did not prescribe Remicade. Id. Instead, Thompson was

treated with a less effective medication that barely addressed his pain and never

alleviated the symptoms of his condition. Id. Over the next eight years, medical staff

ignored Thompson’s medical needs associated with his condition and continued to

provide only ineffective treatment options. Id. at p. 2-3.

       Thompson alleges the inadequate medical care exacerbated his symptoms and

escalated the disease. (Doc. 1, p. 3). Specifically, he states the severity of the following

symptoms increased: (1) bloating; (2) stomach cramps/spasms; (3) vomiting; (4) body

aches; (5) hot and cold sweats; (6) loss of sleep; (7) loss of appetite; and (8) severe weight

loss (from 190 to 135 lbs.) Id. Thompson contends the ineffective treatment was the

equivalent of providing no medical care whatsoever. Id. at p. 2-3.

                                         Page 2 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 3 of 25 Page ID #862




       In 2015, Thompson stayed in the infirmary at Menard’s Healthcare Unit on two

occasions and was hospitalized at outside facilities (Chester Hospital and Carbondale

Hospital) on two occasions for severe flare-ups. (Doc. 1, p. 3). Specialists at Carbondale

hospital indicated that Thompson’s condition was severe and recommended specific

follow-up treatment, including surgery. Id. The specialists told Thompson his condition

had deteriorated so much that further treatment would be ineffective and surgery was

the only option. Id. Dr. Trost ignored the recommendations, took no action, and refused

to appeal the Collegial Review Board’s denial of Thompson’s request for surgical

treatment.

       On April 19, 2016, Thompson was taken to an outside hospital for an emergency

surgery that required removal of a significant portion of his large intestine. (Doc. 1, p. 3).

This led to a bladder infection that caused waste to be excreted through his urethra. Id.

Following the April 2016 surgery, Thompson was advised it would take six months to

reverse the operation and remove the colostomy bag. Id. Before that could happen, in

October 2016, Plaintiff was taken to an outside hospital for a second emergency surgery.

Id. This surgery was necessary because Thompson’s small intestine had become

strangulated (twisted in a knot), which resulted in that section of the small intestine being

removed. Id. Thompson alleges his condition unnecessarily deteriorated, resulting in

emergency surgeries and further injury due to the inadequate care provided by the

Defendants.

     On September 17, 2018, the Court performed a preliminary review of the complaint

                                         Page 3 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 4 of 25 Page ID #863




pursuant to 28 U.S.C. § 1915A, and the following claims survived:

     Count 1 – Eighth Amendment claim for deliberate indifference to serious
     medical needs against Ritz, Feinerman, Shepherd, Fahim, Shearing, and Trost
     in relation to Plaintiff’s Crohn’s disease.

     Count 2 – Eighth Amendment claim for deliberate indifference against
     Wexford Health Sources, Inc. for instituting and following cost-saving policies
     and practices which delayed the provision of medical care, resulted in
     inadequate medical treatment, and caused Menard providers to fail to treat
     Plaintiff’s Crohn’s disease.


(Doc. 9, p. 3). Also, the Court added as a Defendant the Warden of Menard, in his or her

official capacity, for the purposes of carrying out any injunctive relief ordered in this

matter. Id. Thereafter, on June 4, 2019, Chief Judge Nancy J. Rosenstengel dismissed with

prejudice the claims against Fahim, Feinerman, Shearing, and Shepherd as being barred

by the statute of limitations. (Doc. 92).

                                              FACTS

       The following facts are taken from the record and presented in the light most

favorable to Thompson, the non-moving party, and all reasonable inferences are drawn

in his favor. See Ricci v. DeStefano, 557 U.S. 557, 586 (2009).

       Thompson has been incarcerated at Menard since 2007. Defendant John Trost, a

licensed physician, was employed as the Medical Director at Menard from November 25,

2013 to March 17, 2017. Defendant Stephen Ritz, a Doctor of Osteopathic Medicine, has

been employed by Wexford as the Corporate Utilization Management Director since

September 2014. Defendant Wexford is a corporation that was contracted by the Illinois


                                            Page 4 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 5 of 25 Page ID #864




Department of Corrections (“IDOC”) to provide medical and dental services to inmates

housed at Menard during all relevant times in this case.

       Thompson testified that he was first diagnosed with Crohn’s disease in 2003 and

that he is aware that Crohn’s disease is a condition that can worsen or become more

severe over time. (Doc. 111-1, p. 5). He also testified that he does not recall any specific

details regarding his appointments with medical staff. He did recall some of his

medications as follows: “[n]ot all the visits, but as far as medication, it has been

Sulfasalazine for the majority of the time up until 2016, Prednisone off and on during

flare-ups, and I was given CIMZIA in 2016.” Id.

       On July 28, 2014, Thompson saw Trost for the first time for complaints of

abdominal pain and watery diarrhea associated with having approximately 6 stools per

day. Trost examined Thompson, noted Thompson’s abdomen was soft and non-tender,

and assessed that Thompson was experiencing a Crohn’s disease exacerbation. Trost

prescribed Prednisone 20mg and Tylenol 500mg for one month and ordered Thompson

to return to the clinic in one to two weeks.

       On August 11, 2014, Trost saw Thompson for a follow-up appointment and noted

that Thompson’s cramping had subsided and he was having semi-formed bowel

movements. Trost examined Thompson, found Thompson’s abdomen flat and non-

tender, and assessed that Thompson’s Crohn’s symptoms had improved. Trost tapered

off the Prednisone and ordered Thompson to return to the clinic in two weeks.

       About a month later on September 4, 2014, Thompson was admitted to the

                                        Page 5 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 6 of 25 Page ID #865




infirmary for a 23-hour observation for complaints of vomiting, diarrhea, and nausea.

The next day, Thompson’s blood was taken for a Complete Metabolic Panel (“CMP”) and

Complete Blood Count (“CBC”). Trost noted the need to pull Thompson’s chart after

reviewing his blood work.

      On October 10, 2014, Thompson saw a Registered Nurse (“RN”) for complaints of

abdominal pain with bloody stools. Upon examination, Thompson showed expressions

of pain with palpation of his abdomen. His abdomen was also distended and rigid. Trost

was called, and he ordered Thompson to be sent to the Emergency Room.

      From October 10-15, 2014, Thompson was at Memorial Hospital in Chester, Illinois

(“Memorial Hospital”). While at Memorial Hospital, Thompson underwent a CT scan, an

EGD (an endoscopic procedure to examine the esophagus, stomach, and the duodenum

(part of small intestine)), and a colonoscopy. The EGD suggested a small gastric ulcer.

The colonoscopy revealed perianal fistula and significant inflammation in the sigmoid

colon with narrowing obstruction. Once his symptoms improved, the hospital doctor

discharged Thompson and prescribed Azulfidine (generic: Sulfasalazine), Ferros Sulfate

(iron sulfate) Prilosec, Prednisone, Vitamin C, and a multivitamin. Upon return to

Menard, Trost prescribed the same medications and supplements.

      On October 21, 2014, Thompson had blood work taken for a CBC. The next day,

Trost reviewed the blood work, which showed some levels out of the normal range.

Thompson was scheduled to see Trost for a follow-up. Trost saw Thompson on

November 11, 2014. Thompson was feeling better and self-reported 2-3 non-bloody daily

                                      Page 6 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 7 of 25 Page ID #866




bowel movements. Trost examined Thompson, found Thompson’s abdomen soft and

non-tender, and prescribed Hydrocaine lotion (for hemorrhoids). Trost also ordered CBC

and CMP blood tests and instructed Thompson to return to the clinic in one month.

Thompson’s blood was drawn on November 17, 2014, and on November 19, 2014. Trost

examined the blood work results, which showed some levels were out of normal range.

Thompson was scheduled to be seen in the General Medicine Chronic Clinic (“GMCC”)

on November 21, 2014.

      Thompson missed his appointments at the GMCC on November 21, 2014, and on

November 24, 2014, due to late chow lines. Later that month, a Nurse Practitioner (“NP”)

did a jacket review of Thompson’s chart and prescribed Prednisone 30mg daily for two

weeks and then Prednisone 20mg daily for two weeks.

      On December 7, 2014, Thompson saw an NP in the GMCC who noted that he had

a recent Crohn’s flare-up and that he was taking Prednisone. The NP prescribed Ferrous

Sulfate and Prilosec and ordered a repeat of the CBC in two months. Five days later,

Thompson saw Trost, and Thompson self-reported twice daily formed bowel movements

without blood or abdominal pain. Trost examined Thompson, noted Thompson’s

abdomen was soft and non-tender, and ordered Thompson to return in two weeks.

      Thompson saw Trost on December 12, 2014. Thompson reported twice daily

formed bowel movements without blood or abdominal pain. Trost examined Thompson,

found Thompson’s abdomen soft and non-tender, and ordered Thompson to return in

two weeks. Thompson next saw Dr. Fuentes on December 30, 2014. Thompson reported

                                      Page 7 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 8 of 25 Page ID #867




twice daily formed bowel movements. Dr. Fuentes ordered Thompson to return to the

clinic as needed.

       A month later, an NP performed a jacket review of Thompson’s chart and

prescribed Ferrous Sulfate and Prilosec. Thereafter, Thompson had blood work taken for

a CBC on February 5, 2015. This blood work showed that some of his levels were slightly

out of normal range.

       On March 3, 2015, Thompson saw an RN and reported that he had diarrhea six to

eight times a day for three days. The RN referred him to a doctor. The next day, Dr.

Fuentes saw Thompson. Thompson complained of diarrhea with no bloody stools. Dr.

Fuentes noted that Thompson appeared hydrated and prescribed Imodium for three days

and Prednisone 40mg daily for two months.

       A month later, Thompson saw an RN and reported a Crohn’s flare-up wherein he

had diarrhea for three days. The RN referred him to a doctor. On April 7, 2015, Thompson

had blood work drawn for a CBC. The blood work showed that some levels were slightly

out of normal range, so Thompson was scheduled to see a doctor on April 10, 2015.

Thompson saw Dr. Fuentes on that day. Thompson told Dr. Fuentes that he had not

received his Sulfasalazine for one month and that he had diarrhea for four days. Dr.

Fuentes prescribed Sulfasalazine for Thompson.

       In July 2015, Thompson saw an RN for complaints of diarrhea he had been having

for eight days. Trost gave the RN telephone orders prescribing Prednisone 30mg for two

weeks and a follow-up appointment in two weeks. Over a month later on August 31,

                                      Page 8 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 9 of 25 Page ID #868




2015, Trost saw Thompson and noted the need to refer him to Collegial Review for a

gastroenterology (“GI”) consultation. Additionally, Trost ordered a CBC, CMP, iron

studies, and a two week follow-up. On September 8, 2015, Thompson had his blood work

drawn for the CBC, CMP, and iron studies. The results showed that some of Thompson’s

levels were out of normal range.

      On September 10, 2015, Trost presented Thompson at Collegial Review for a GI

consultation. Trost explained that Thompson had Crohn’s disease for 13 years, had 4

bowel movements a day, and required Prednisone on a near constant basis. Ritz

approved the referral to the GI.

      Four days later, Trost saw Thompson for complaints of increased abdominal pain

and cramping associated with three soft, non-bloody daily bowel movements. Trost

noted that Thompson had not had a colonoscopy in at least eight years and that

Thompson previously took Remicade (biologic medication) with great results.

      On October 6, 2015, Thompson had blood work taken again for a CBC. The blood

work showed some levels were slightly out of normal range, and it was noted that

Thompson needed to be seen again.

      On October 16, 2015, Thompson saw Dr. McCain, who was a gastroenterologist.

Dr. McCain noted that Thompson previously had been treated with Remicade and that

he was currently taking Azulfidine. Dr. McCain recommended that Thompson start on a

biologic agent (Remicade or Humira) that the correctional system would approve. Dr.

McCain recommended that Thompson return in three weeks. Thereafter, on October 21,

                                     Page 9 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 10 of 25 Page ID #869




2015, Trost referred Thompson to Collegial Review for a GI consultation with Dr. McCain

and noted that Thompson was to receive Humira or Remicade per Dr. McCain’s

recommendations. The next day, Thompson was prescribed Sulfasalazine and a

multivitamin for one year.

       On October 30, 2015, Trost presented Thompson at Collegial Review for the GI

appointment. Dr. Ritz denied the appointment and requested that Trost call Dr. McCain

to obtain a Humira prescription that could be given to Thompson at Menard. Both Trost

and Ritz agreed to the alternate treatment plan. Trost was to call Dr. McCain to tell him

that Humira should be prescribed because it could be given to Thompson on site at

Menard. The medical note indicated the need to revisit this issue in two weeks. As to this

plan, Thompson testified that he had no complaints of being given his biologic

medication injections at Menard instead of Dr. McCain’s office. Specifically, Thompson

testified as follows:

             Q.    Okay. Do you recall any complaints with his decision?

             A.    No.

             Q.    So do you believe that you needed to be given these injections at
                   the GI’s office?

             A.    Are you talking about as far as being given it here, or –

             Q.    Yes, being given it here at Menard, or given the shots at the GI’s
                   office.

             A.    Oh, I have no complaint.

             Q.    So no complaint being given it here.

                                       Page 10 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 11 of 25 Page ID #870




             A.    Correct.

             Q.    Do you understand that there’s a security risk every time an
                   inmate leaves a facility?

             A.    Correct.

             Q.    And that requires a lot of coordination and staff to arrange and
                   attend every outside visit?

             A.    Correct.

             Q.    So you understand that the prison would always prefer treatment
                   that could be provided at the facility, versus outside treatment.

             A.    Yes.

(Doc. 111-1, p. 10).

       On November 3, 2015, Thompson saw an RN for complaints of flu-like symptoms

consisting of vomiting with no blood. The RN noted that Thompson was awaiting

Humira and told Thompson to notify the Health Care Unit (“HCU”) if his symptoms

worsened. The next day, Thompson refused the Nurse Sick Call (“NSC”). The RN noted

that she received follow-up orders from Collegial Review via Trost’s telephone order that

Thompson was to start Humira. On November 5, 2015, Thompson saw an NP for a

medical furlough follow-up. The NP noted that Thompson’s abdomen was soft and flat

with active bowel sounds and no tenderness or guarding.

       It was noted on both November 9 and 10, 2015, that Humira was not given to

Thompson because the HCU was awaiting a non-formulary approval from the outside

pharmacy. Trost also noted on November 11, 2015, that Humira was discontinued. As a

                                       Page 11 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 12 of 25 Page ID #871




result, Trost prescribed Cimzia injections to be given every two weeks for weeks 0, 2, 4

and then every four weeks thereafter.3 Trost also prescribed Phenergan (medication to

treat nausea and vomiting or allergies). In this case, Humira was deemed non-formulary,

so Cimzia was prescribed as an alternate.

      On November 13, 2015, Thompson was admitted to the infirmary for a 23-hour

observation for complaints of vomiting and having loose stools. The RN gave Thompson

an IV. Trost admitted him to the infirmary for an exacerbation of Crohn’s disease based

on Thompson having nausea, vomiting, and diarrhea for two days. Trost examined

Thompson and found that Thompson appeared acutely ill and that his abdomen was soft

with mild tenderness. The next day, Dr. Caldwell discharged Thompson from the

infirmary finding that his flare-up came under control almost immediately and that it

was likely caused by viral gastroenteritis that was self-limiting. Dr. Caldwell noted that

Thompson was given IV fluids and Sulfasalazine and no further treatment was needed.

      A doctor completed a jacket review of Thompson’s chart on November 19, 2015

and prescribed Vitamin C and a daily multivitamin for one year.

      On November 21, 2015, Thompson received his first set of Cimzia injections (2

injections of 200mg). Trost saw Thompson three days later. Trost noted that Thompson

was tolerating his medication well and that Thompson had three semi-formed daily

bowel movements with no abdominal pain. Trost tapered the Prednisone to 10mg for one



3     Cimzia is a similar biologic medication to Humira and Remicade.

                                          Page 12 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 13 of 25 Page ID #872




week then 5mg daily for two weeks and then discontinued Prednisone. Trost also

prescribed a diet order for Thompson for a high sugar snack for six months. On December

6, 2015, Thompson received his second set of Cimzia injections. On December 20, 2015,

Thompson received his third set of Cimzia injections.

      On December 21 and 28, 2015, Thompson was scheduled for the Nurse Practitioner

Call Line (“NPCL”) and Medical Doctor Call Line (“MDCL”), respectively, but was

recalled because of a prison lockdown.

      On January 16, 2016, Thompson received his fourth set of Cimzia injections. The

next day, Dr. Caldwell saw Thompson for a post hospital admission follow-up and noted

that Thompson had no major complaints, but there were some mild flare-ups that may

have been from eating. Dr. Caldwell ordered follow-up as needed.

      On January 24, 2016, Thompson stopped a nurse during medicine rounds and

complained of a flare-up after not receiving his Sulfasalazine for two weeks. Thompson

also reported abdominal pain and diarrhea. As such, the nurse scheduled Thompson for

the next MDCL for evaluation. The next day, Trost saw Thompson for complaints of

abdominal pain he had been having for two weeks. Thompson also reported having eight

to ten bowel movements per day. Trost noted that Thompson had been doing well with

Cimzia and Sulfasalazine until the Sulfasalazine ran out. Trost prescribed Sulfasalazine

for one year and ordered a CBC, CMP and a follow-up appointment. That same day,

Thompson had blood work done for CBC, CMP and erythrocyte sedimentation rate

(“ESR”) tests. The results showed that Thompson’s Albumin, sed rate, and HGB levels

                                      Page 13 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 14 of 25 Page ID #873




were outside of normal range. Thompson was scheduled for a follow-up appointment

with Trost on February 2, 2016 to discuss the results.

       When Thompson saw Trost on February 2, 2016, Thompson still complained that

he was feeling poorly. Trost noted that Thompson’s HGB level was 8.9 with the normal

range being 12.3 to 18.0, which means the oxygen level in Thompson’s blood was low.

Trost prescribed Ferrous Sulfate for three months, Prednisone 40mg for 10 days, blood

work for a CBC in a month, and ordered Thompson to return for a follow-up in a week.

A week later, Thompson saw Trost for the follow-up. Trost noted that his HGB level was

8.9, sed rate was 52, with normal range being 0 to 10, and Albumin level was 2.6, with

normal range being 2.4-5.0. Trost also noted that Thompson had five loose bowel

movements daily and left quadrant abdominal pain. Trost indicated that he would inform

Collegial Review and ordered Thompson to return in seven to ten days.

       Three days later, a nurse noted that Thompson refused his Cimzia injections. The

nurse also noted that Thompson talked to Trost and discussed the side effects. During his

deposition, Thompson could not recall refusing his Cimzia injections. Thompson also

could not recall any of the alleged side effects of the medication. (Doc. 111-1, p. 13).

       On February 18, 2016, Thompson saw Trost for complaints of nausea, vomiting,

severe cramping, abdominal pain, and having a minimal stool for 24 hours. Trost

indicated that Thompson’s abdomen was distended with tenderness and guarding. Trost

ordered Thompson to be sent to the hospital on an emergency medical furlough. At

Memorial Hospital, Thompson received a CT scan that revealed stricture and soft tissue

                                        Page 14 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 15 of 25 Page ID #874




thickening of the sigmoid colon. The scan also revealed fluid through Thompson’s

abdomen pelvis and mild thickening of the left superior urinary bladder wall. Thompson

additionally had blood work done. On February 20, 2016, Memorial Hospital discharged

Thompson with referrals to gastroenterology and to a colon rectal surgeon. That day,

Thompson returned to Menard, and Trost gave telephone orders for Thompson to

continue with his medications and return to the cell house.

      On March 4, 2016, Thompson complained of a urinary tract infection, and the

nurse referred him to a doctor. The next day, Thompson saw Dr. Caldwell who

prescribed Milk of Magnesia, Fiberlax, and ordered a two-week follow-up.

      On March 17, 2016, Thompson refused a physical examination. On March 20, 2016,

Thompson walked out of nurse sick call after refusing to pay the co-pay and refusing to

verbalize his medical complaints. On March 24, 2016, Dr. Butalid saw Thompson,

prescribed a Prednisone dose pack, and ordered urinalysis.

      On April 14, 2016, Thompson refused his Cimzia injections due to complaints of

stomach discomfort. On April 19, 2016, Thompson again refused his Cimzia injections.

That day, Trost noted that Thompson refused his Cimzia injections because according to

Thompson, the side effects were intolerable with no benefit. Thompson complained that

he had 10-15 watery bowel movements daily. Trost noted that Thompson just finished

Prednisone and complained of abdominal pain with no vomiting. Thompson also had

pneumaturia and a 30-pound weight loss. Trost admitted Thompson to the infirmary for

evaluation and possible surgery for Crohn’s disease with a probable colovesical fistula.

                                      Page 15 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 16 of 25 Page ID #875




Trost referred Thompson to Collegial Review for general surgery.

       On April 19, 2016, Thompson was sent to Memorial Hospital in Belleville, Illinois.

On April 26, 2016, Thompson had the following surgical procedures: repair of colovesical

fistula; subtotal colectomy; ileostomy; rigid cystoscopy with bilateral stent insertion; and

bladder repair. The discharge instructions indicated that Thompson would receive a 2-

piece ostomy appliance to ensure the stoma would shrink. Thompson testified that his

surgery went well. (Doc. 111-1, p. 14).

       On May 3, 2016, Thompson returned to Menard and was admitted to the infirmary

until May 11, 2016. Trost ordered that Thompson continue his medications as prescribed

by the hospital and undergo daily dressing changes. Thompson testified that he had no

complaints regarding his infirmary stay after surgery or with his post-surgery medical

treatment. (Doc. 111-1, p. 14).

       On May 4, 2016, Trost referred Thompson to Collegial Review for a general

surgery follow-up which was approved by Dr. Garcia. The next day, Trost indicated that

Thompson returned from the hospital after his subtotal colectomy, ileostomy, and

takedown of the colovesical fistula. Trost ordered Thompson to continue the same

medications and have daily dressing changes. Trost examined Thompson and found that

the stoma looked satisfactory. However, there was semi-purulent drainage, so Trost

prescribed the antibiotic Levaquin for ten days.

       On May 9, 2016, Thompson had blood work taken for a CBC and a urine sample

for urinalysis. The blood work showed several levels out of normal range. Thompson was

                                          Page 16 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 17 of 25 Page ID #876




scheduled to see his surgeon for a follow-up on May 11, 2016. On May 11, 2016,

Thompson went out on the medical furlough for his follow-up.

       On May 19, 2016, Thompson saw Trost. Trost noted that Thompson was feeling

well and had an excellent post-surgery prognosis. Trost scheduled a two-week follow-

up. On May 25, 2016, Trost referred Thompson to Collegial Review for a second general

follow-up which Ritz approved. The next day, Trost saw Thompson and noted that

Thompson’s Crohn’s disease was improving and under control. Trost granted Thompson

a permit to shower on the gallery for one year.

       On June 20, 2016, Trost saw Thompson and noted that Thompson had no

complaints and that he had a good appetite. Further, Trost noted that Thompson’s wound

was satisfactory and that Thompson was having excellent post-surgery results and

recovery. Trost ordered a three-month follow-up appointment.

       Thompson testified that he did not believe that Remicade was the only medication

that could treat his Crohn’s disease. Thompson also did not believe that Remicade would

cure his Crohn’s disease, and he did not believe that Crohn’s disease could be cured by

current medical treatment. (Doc. 111-1, p. 11). Thompson also testified that his complaints

against Trost and Ritz span from July 28, 2014 until April 18, 2016. Id at. p. 16. Thompson

does not have any medical training. Id. at p. 3.

                                    LEGAL STANDARDS

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

Summary judgment is appropriate if the movant shows that there is no genuine dispute

                                       Page 17 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 18 of 25 Page ID #877




as to any material fact and that the movant is entitled to judgment as a matter of law. See

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014)(citing FED. R. CIV. PROC.

56(a)). Accord Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-682 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. See Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained, and as required by Rule 56(a), “we set forth the

facts by examining the evidence in the light reasonably most favorable to the non-moving

party, giving [him] the benefit of reasonable, favorable inferences and resolving conflicts

in the evidence in [his] favor.” Spaine v. Community Contacts, Inc., 756 F.3d 542, 544 (7th

Cir. 2014). The Court’s role at summary judgment is not to evaluate the weight of

evidence, to judge witness credibility, or to determine the truth of the matter. Instead, the

Court is to determine whether a genuine issue of fact exists. See Nat’l Athletic Sportwear

Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th Cir. 2008).

       It is well established that “supervisory liability” or respondeat superior liability is

not applicable in Section 1983 claims. See Sanville v. McCaughtry, 266 F.3d 724, 740 (7th

Cir. 2001). Section 1983 requires proof of individual responsibility. See Shields v. Ill. Dept.

of Corr., 746 F.3d 782, 797 (7th Cir. 2014). The Supreme Court has recognized that

                                          Page 18 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 19 of 25 Page ID #878




deliberate indifference to the serious medical needs of prisoners may constitute cruel and

unusual punishment under the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104

(1976). To prevail on a claim for deliberate indifference to a serious medical need, there

are “two high hurdles, which every inmate-plaintiff must clear.” Dunigan ex rel. Nyman

v. Winnebago Cnty., 165 F.3d 587, 590 (7th Cir. 1999). First, the plaintiff must demonstrate

he suffered from an objectively serious medical condition. Id. at 591-592. Second, the

plaintiff must establish the individual prison officials were deliberately indifferent to that

condition. Id.

       The first consideration is whether the prisoner has an “objectively serious medical

condition.” Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). “A medical condition is

objectively serious if a physician has diagnosed it as requiring treatment, or the need for

treatment would be obvious to a layperson.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir.

2014)(citations omitted). It is not necessary for such a medical condition to “be life-

threatening to be serious; rather, it could be a condition that would result in further

significant injury or unnecessary and wanton infliction of pain if not treated.” Gayton v.

McCoy, 593 F.3d 610, 620 (7th Cir. 2010). Accord Farmer v. Brennan, 511 U.S. 825, 828

(1994)(violating the Eighth Amendment requires “deliberate indifference to a substantial

risk of serious harm”)(internal quotation marks omitted)(emphasis added)).

       To show prison officials acted with deliberate indifference, a plaintiff must put

forth evidence that prison officials not only knew that the prisoner’s medical condition

posed a serious health risk, but they consciously disregarded that risk. See Holloway v.

                                        Page 19 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 20 of 25 Page ID #879




Delaware Cnty. Sheriff, 700 F.3d 1063, 1073 (7th Cir. 2012). “This subjective standard

requires more than negligence and it approaches intentional wrongdoing.” Id. Accord

Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010)(stating that “[d]eliberate indifference

is intentional or reckless conduct, not mere negligence.”); McGowan v. Hulick, 612 F.3d

636, 640 (7th Cir. 2010)(stating that “negligence, even gross negligence does not violate

the Constitution.”).

       Assessing the subjective prong is more difficult in cases alleging inadequate health

care as opposed to lack of care. Without more, a “mistake in professional judgment

cannot be deliberate indifference.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658,

662 (7th Cir. 2016). The Seventh Circuit explained:

     By definition a treatment decision that is based on professional judgment
     cannot evince deliberate indifference because professional judgment implies a
     choice of what the defendant believed to be the best course of treatment. A
     doctor who claims to have exercised professional judgment is effectively
     asserting that he lacked a sufficiently culpable mental state, and if no
     reasonable jury could discredit that claim, the doctor is entitled to summary
     judgment.

Id. (citing Zaya v. Sood, 836 F.3d 800, 805-806 (7th Cir. 2016)).

       This is in contrast to a case “where evidence exists that the defendant [ ] knew

better than to make the medical decision[] that [he] did.” Whiting, 839 F.3d at 662 (quoting

Petties v. Carter, 836 F.3d 722, 731 (7th Cir. 2016)(alterations in the original). A medical

professional’s choice of an easier, less efficacious treatment can rise to the level of

violating the Eighth Amendment if the treatment is known to be ineffective but is chosen

anyway. See Berry, 604 F.3d at 441. The Eighth Amendment does not require that

                                         Page 20 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 21 of 25 Page ID #880




prisoners receive “‘unqualified access to health care.’ Rather, they are entitled only to

“‘adequate medical care.’” Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006)(citations

omitted).

       Lawrence moves for summary judgment arguing the claims against him are

barred by the doctrine of sovereign immunity. Trost, Ritz and Wexford move for

summary judgment arguing that Thompson cannot set forth any evidence demonstrating

that Trost and Ritz were deliberately indifferent to Thompson’s serious medical needs or

that Wexford had an unconstitutional policy, practice, or procedure. Thompson only filed

an opposition to the summary judgment motion filed by Trost, Ritz, and Wexford.

Thompson counters that Trost, Ritz and Wexford are liable because they were aware of

the severity of his Crohn’s disease, but persisted in the same form of treatment despite

this knowledge. Thompson also argues that his condition continued to get worse and that

it was not until his condition became life threatening that the Defendants changed their

course of treatment. As the motions are ripe, the Court turns to the merits of the motions

and addresses first the motion filed by Trost, Ritz and Wexford.

                                        ANALYSIS

       Construing the evidence in the light most favorable to Thompson, the Court finds

that he has not established that Dr. Trost or Dr. Ritz were deliberately indifferent to his

medical needs regarding his Crohn’s disease. The record reveals that Trost provided

appropriate medical treatment to Thompson on countless occasions. For example, Dr.

Trost routinely saw, examined, and prescribed medications for Thompson’s Crohn’s

                                       Page 21 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 22 of 25 Page ID #881




disease. Trost ordered appropriate follow-ups as necessary and regularly accessed the

course of treatment that was being provided for Thompson. Trost also referred

Thompson several times for Collegial Review so that he could see a GI specialist. Trost

additionally adjusted the course of treatment based on his own review and the

examination and recommendation of the outside specialists. Trost furthermore promptly

requested that Thompson be admitted to the hospital for emergency treatment and

ensured that he received proper post-surgery care. Obviously, the treatment Thompson

received was not the treatment Thompson wanted or demanded. However, mere

disagreement or dissatisfaction as to the treatment received does not amount to deliberate

indifference. See Edwards v. Snyder, 478 F.3d 827, 831 (7th Cir. 2007); Forbes v. Edgar, 112

F.3d 262, 267 (7th Cir. 1997); Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003); Snipes v.

DeTella, 95 F.3d 586, 592 (7th Cir. 1996). There is no evidence that either Trost or Ritz’s

medical decisions/treatment plans were such a substantial departure from accepted

professional judgment, or so plainly inappropriate, as to permit the inference they

intentionally or recklessly disregarded Thompson’s serious medical needs. Rather, these

doctors exercised their professional judgment and provided Thompson with Dr.

McCain’s recommended course of treatment, which included the use of a biologic agent

subject to the approval of the correction facility (due to security concerns). When Humira

was determined to be non-formulary, Cimzia, a similar biologic agent was approved as

an alternate. Further, the medical records indicate that Thompson’s condition only

worsened to the point where he needed surgery after Thompson decided not to take

                                         Page 22 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 23 of 25 Page ID #882




Cimzia, despite Trost’s notation that Thompson tolerated Cimzia well. Thus, the Court

finds that Thompson has not established that Dr. Trost or Dr. Ritz were deliberately

indifferent to his medical needs. As such, summary judgment is granted in favor of

Trost and Ritz.

       Thompson’s claim against Wexford likewise meets the same fate. Wexford is a

private corporation, but the Seventh Circuit held that the Monell theory of municipal

liability applies in § 1983 claims brought against private companies that act under color

of state law. See, e.g., Shields v. Ill. Dept. of Corr., 746 F.3d 782 (7th Cir. 2014)(noting that

every circuit court that has addressed the issue has extended the Monell standard to

private corporations acting under color of state law). To prevail on his Monell claim,

Thompson needs to show that Wexford’s policy, practice, or custom, caused a

constitutional violation. See Thomas v. Cook Cty. Sheriff's Dep't, 604 F.3d 293, 303 (7th Cir.

2009). However, as previously discussed, there is no evidence of an underlying deliberate

indifference for the treatment of Thompson’s Crohn’s disease. Without any evidence of

deliberate indifference regarding Thompson’s treatment, Wexford cannot be held liable

for damages on Thompson’s Monell claim. See Pyles, 771 F.3d at 411 (citing City of Los

Angeles v. Heller, 475 U.S. 796, 799, 106 S. Ct. 1571 (1986)).

       Furthermore, Thompson has not demonstrated that there were any Wexford

policies that existed, which served to deny care for Thompson’s Crohn’s disease. In fact,

Thompson testified that he gained the information about Wexford’s alleged policies from

the inmate who prepared his complaint. (Doc. 111-1, p. 19-20). Specifically, he testified:

                                         Page 23 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 24 of 25 Page ID #883




           Q.      Okay. So in your Complaint you write that Wexford Health
                   Sources, Inc. is also named as a Defendant because they are
                   liable for having policies, procedures, and practices in place
                   that emphasize the minimization of monetary expenditures
                   over access to the medical care for serious medical needs.

           A.      Correct.

           Q.      Where did you get this information?

           A.      The guy that wrote my Complaint wrote that down.

           Q.      Okay, so this was based off of what he believes?

           A.      Yes.

           Q.      And prior to the guy helping you write this down, do you have
                   any, did you have any information regarding such policies,
                   practices, or procedures?

           A.      None whatsoever.

           Q.      Okay. And then you continued saying, and also for having
                   policies, procedures and practices in place that interfere with
                   appropriate courses of treatment by creating a standard of
                   monitoring an illness, resulting in the unnecessary
                   prolongment of suffering until a condition becomes life-
                   threatening. Is this also what this guy wrote, or

           A.      Yes.

           Q.      -- do you – yes? And did you have any information regarding
                   this policy, practice of procedure –

           A.      No.

           Q.      -- before that? No?

           A.      No.

Id. Additionally, Thompson noted that he could not recall any specific Wexford policy

                                     Page 24 of 25
Case 3:18-cv-01495-GCS Document 127 Filed 06/01/20 Page 25 of 25 Page ID #884




with which he had an issue. Id. at p. 20. Based on the record, Thompson has not

demonstrated the existence of any Wexford policy that served to violate his constitutional

rights.

          Lastly, as the Court found in favor of Trost, Ritz and Wexford, the Court need not

address the merits of Lawrence’s summary judgment motion. The finding in favor of

those Defendants on Thompson’s claims moots the claim against Lawrence as Thompson

is not entitled to injunctive relief.


                                        CONCLUSION

           Accordingly, the Court FINDS as moot Defendant Lawrence’s motion for

summary judgment (Doc. 106) and GRANTS the motion for summary judgment filed by

Trost, Ritz and Wexford (Doc. 110). The Court finds in favor of John Trost, Stephen Ritz,

Wexford Health Sources, Inc., and Frank Lawrence against Michael Thompson. Further,

the Court DIRECTS the Clerk of the Court to enter judgment reflecting the same and

close the case. Thompson shall take nothing from this case.

IT IS SO ORDERED.
                                                                       Digitally signed
Dated: June 1, 2020.
                                                                       by Judge Sison
                                                                       Date: 2020.06.01
                                                                       12:59:38 -05'00'
                                                   ____________________________________
                                                   HON. GILBERT C. SISON
                                                   United States Magistrate Judge




                                         Page 25 of 25
